department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date tl-n-2526-00 cc corp b6 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel cc lm rfp from subject attention jasper l cummings jr associate chief_counsel cc corp insolvent subsidiary member of consolidated_group seeking a refund this field_service_advice responds to your memorandum dated date and supplements and clarifies the field_service_advice issued to you on date the prior fsa which responded to your memorandum dated date the prior fsa is hereby incorporated by reference field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose tl-n-2526-00 official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend parent sub sub state x dollar_figureb dollar_figurec dollar_figured year year year year year month b issues should the service disallow a claim_for_refund on the grounds that the service cannot determine which member of a consolidated_group is entitled to the refund conclusions because the service will not be able to determine under existing law which person made the overpayment for purposes of issuing a refund under sec_6402 the service should disallow a request by any member of the consolidated_group for a refund facts parent is the common parent of the parent consolidated_group parent is a holding_company and purportedly has little or no assets beyond the stock it holds in two tl-n-2526-00 subsidiaries sub and a defunct company sub all of the three affiliated corporations were incorporated in state x the three affiliated corporations filed consolidated_returns for the year through year tax years according to the revenue_agent year was the first year for which consolidated_returns were filed for the affiliated_group receivership in month b of year sub was insolvent and placed in receivership in state x we are not certain when sub became defunct parent continues to exist as a state x corporation despite having the responsibility for filing the consolidated_return parent has failed to file the parent consolidated_group return for tax years year and year at the time of our prior fsa the three affiliated corporations had not filed a tax_return neither consolidated nor separate returns for year or year before the prior fsa the state-court-appointed receiver pursuant to his duties intended to file the year and year returns on behalf of sub the receiver knew that only consolidated_returns could be filed sec_1_1502-77 provides that the common parent can file a consolidated_return on behalf of the members of a consolidated_group initial national_office and associate area_counsel advice before the prior fsa pursuant to the last sentence of sec_1_1502-77 the district_director director sent a letter to parent informing the sole officer in his capacity as representative of parent that with regard to the consolidated liability for year and year the director was breaking the agency relationship between parent and sub with regard to these two tax years parent was thus notified that the service 1it is our understanding that sub has filed a consolidated_return for year and year we note that these would be consolidated_returns filed on its own behalf and no other member of the group 2under the consolidated_return_regulations once an affiliated_group files a consolidated_return the group must thereafter continue filing consolidated_returns unless the group deconsolidates or it obtains the service’s permission to stop filing consolidated_returns in the instant neither condition is present tl-n-2526-00 would then be dealing directly with sub as to its consolidated_tax_liability for these tax years a second letter was sent to the receiver informing him that with respect to year and year the director would no longer recognize the agency relationship of parent with sub no action was taken with respect to breaking parent's agency with the defunct subsidiary the service informed the receiver that once the agency relationship between the common parent and that subsidiary was broken sub could act for itself in signing a consolidated_return however the service emphasized that given the fact that the return would be filed by sub only on its own behalf not on behalf of the consolidated_group sub lacked the authority to act for any other member the service also notified the receiver that pursuant to sec_6012 the return filed by sub must be executed by its receiver the receiver prepared the year and year consolidated_returns additional facts after the year and year returns were prepared after the director sent the letter breaking agency for year and year the receiver's counsel contacted the associate area_counsel again indicating that not only did the receiver want to file the original returns for year and year but the receiver wanted to file amended returns for the years year through year according to the accountants for the receiver the year consolidated_return prepared by sub will result in a loss that will be carried back to those earlier tax years the attorneys for the receiver stated that the year amended_return would reflect an additional tax_liability of approximately dollar_figured while the year through year returns would together reflect overpayments of approximately dollar_figureb resulting from the year nol_carryback according to the associate area_counsel attorney approximately dollar_figurec in prepayments are being held for the group by the service for year the receiver’s attorneys' statements indicate that these payments were made with funds provided by sub because the receiver was fearful that the refunds might be sent to parent the receiver sought advice from the service before filing any of the returns or amended returns to confirm that the returns had to be consolidated_returns and to determine how to insure that the refunds would be sent to the receiver 3each subsidiary is severally liable for the entire consolidated_return tax see sec_1_1502-6 4resulting from an amt_adjustment tl-n-2526-00 the prior fsa in the prior fsa we instructed the director to break agency between parent and sub with respect to the consolidated_tax_liability for year year and year in order to deal directly with sub instead of parent as agent we noted that not to break agency for the prior year year and year years would be inequitable given that for year and year the loss_year the service would be dealing directly with sub with regard to sub 1’s liability for the entire consolidated tax while the service would be dealing with parent for the earlier year year and year tax years we also noted that additional issues might be raised if the service does not break agency for year year and year as to which member the service should deal with under sec_1_1502-77 for determining the amount of the net_operating_loss for year in light of the fact that taxpayer will be carrying back the year net_operating_loss to year and year furthermore since parent continues to be a disinterested party with respect to matters involving the tax_liability of the consolidated_group we believe that it is unlikely that it will file a claim for a refund we noted that sub is the only member attempting to comply with its obligations with respect to the tax_liability of the consolidated_group if parent fails to file the refund claim and if the service did not break agency we noted that sub would be unable to seek a refund for those earlier years the prior fsa recommended that in order to protect the service from any risk of having to pay multiple refunds the service should not issue a refund to any member of the group without having first interplead the other members of the group in a refund action filed by the member seeking the refund it is our understanding that after the prior fsa was issued sub filed a year and year consolidated_return law and analysis sec_6402 requires the service to make a refund to the person who made the overpayment an overpayment_of_tax is defined as a payment of tax that exceeds the correct_tax liability for the period in question the supreme court has defined an overpayment as a payment of more than is rightfully due see 332_us_524 reh’g denied 333_us_850 assuming that an examination of the members of the consolidated_group is performed and the examination reflects that a refund is due this fsa must address who is the correct party to pay the refund ie which party made the overpayment at issue tl-n-2526-00 consolidated groups- in general typically the service pays the refund to the common parent and such payment discharges any liability the government has to each and every subsidiary sec_1_1502-77 expressly provides that the common parent will file claims for refund_or_credit and any refund will be made directly to and in the name of the common parent and will discharge any liability of the government in respect thereof to any such subsidiary see also swift co v u s ct_cl a claim for a refund by the common parent of a consolidated_group on behalf of a subsidiary will be treated as a claim by the subsidiary therefore any refund would normally be made to the common parent as agent for the group where the service pays the refund to a common parent as agent for the members of the group it is not necessary for the service to determine for purposes of making a refund which member or members of the group made the overpayment where agency is broken after the service has broken the common parent's agency authority with regard to any member of the consolidated_group pursuant to the last sentence of sec_1_1502-77 a subsidiary's filing of a consolidated_return does not constitute the filing of a consolidated_return by or on behalf of the common parent or the other subsidiary members of the group even though such return should contain all the income and expenses of all members of the group therefore the consolidated_return filed by sub doesn’t serve as the filing of a consolidated_return by the parent or by the other subsidiaries of the group under the facts of this case if we did not break parent's agency with sub we could have sent the refund to parent and this would have satisfied the service's obligation to each and every member of the group regardless of which member or members made the overpayment one of the reasons we directed that agency be broken between sub and parent was to make it possible for sub to satisfy its obligation to file a consolidated_return this was done in light of the fact that parent was unwilling to file the consolidated_return on behalf of the members of the group furthermore as previously mentioned sub would not have been able to file a claim for a refund in the absence of the director breaking the agency of the common parent the suggestion by the associate area_counsel that we should pay the common parent implies that we should not have broken the common parent's agency authority several_liability as previously mentioned sec_6402 requires the service to make a refund to the person who made the overpayment in the context of a consolidated_group each member is severally liable for the entire consolidated tax of the group see tl-n-2526-00 sec_1_1502-6 if parent paid the tax as agent for the group the consolidated_return_regulations are not clear as to whether parent is paying the tax solely in satisfaction of its own several tax_liability or is paying this consolidated tax as agent on behalf of one or more subsidiary members of the consolidated_group notwithstanding that a subsidiary member might have generated the income expenses and tax_liability it is the common parent to whom the service must ordinarily pay the refund where the common parent is the agent for that member as well as the other members of the group thus where the common parent remains the agent for the group the question underlying your request for field_service_advice is moot in the instant case the agency between sub and the common parent is broken and there is no agent to act for the group which would include sub the service is faced with the problem of determining which member or members of the group made the overpayment even assuming a refund is due there is no guidance in the internal_revenue_code nor the consolidated_return rules which definitively determines whether sub or parent is entitled to the refund the danger is that parent may also attempt to obtain a refund in the event the service pays the refund to sub1 if sub paid the withholding_tax for year and year it could be argued that such payment was paid only with regard to its own tax_liability and therefore for those years sub could be identified to be the taxpayer who made the overpayment however since these payments by sub were presumably made before the common parent’s agency was broken such payment could be construed as payments of parent ie that sub made such payments on behalf of parent because parent is normally the party that pays the consolidated tax for the members of the group if that is the case then this puts us back to the question of how do we ascertain who were the party or parties the member or members of the group that the common parent was making this tax payment on behalf of therefore as previously mentioned in our prior fsa the service should protect itself by interpleading all members of the group and successors of members after a refund action is brought by one or more members of the group assumptions with respect to this fsa for the purposes of this fsa we have made the assumption that an examination of the returns would be completed which would reflect that a refund is due it is our understanding that the service has not yet examined the claims parent has never filed a return for year or year and the service does not have the cooperation of nor the records of various members of the parent group tl-n-2526-00 the service examines a claim before paying the requested refund an examination in this case would likely resolve the question of whether parent or sub is the person who in fact made any actual estimated_tax payments with regard to the tax_year for which a refund is sought notwithstanding as mentioned above that ascertaining this fact may not be dispositive as to which member or members would be determined to have made the overpayment for purposes of sec_6402 other considerations furthermore the service may not discharge its duty to make a refund to the proper party by disbursing funds to one claimant and allowing the claimants to battle it out among themselves if the service refunds monies to the wrong party a valid claim by the proper party to the refund may remain thus to protect the service from any possibility of having to pay the refund twice the service should be certain that the party to whom it pays the refund is in fact the person who made the overpayment where as here the identity of that person is unclear the service should deny the claim interpleader as recommended in our prior advice the service should not issue a refund to any member of the group without having first interplead the other members of the group in a refund action please call if you have any further questions by jasper l cummings jr associate chief_counsel steven j hankin senior technician reviewer cc corp br
